       Case 4:03-cr-00003-BMM Document 132 Filed 05/05/20 Page 1 of 1



               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                      GREAT FALLS MONTANA

UNITED STATES OF AMERICA,                     Case No. CR 02-102-GF-BMM
                                                       CR-03-03-GF-BMM
               Plaintiff,                              CR-03-83-GF-BMM

vs.                                          ORDER DISMISSING PETITION
                                              AND VACATING HEARING
LEVI S. LABUFF,

              Defendant.

      Upon motion of the Defendant, Levi S. Labuff, for an Order Dismissing the

Petition for Summons for Offender Under Supervision, and Vacating Hearing, there

being no objection from the Government:

      IT IS HEREBY ORDERED that the Petition for Summons for Offender

Under Supervision is hereby dismissed;

      IT IS FURTHER HEREBY ORDERED that the hearing set for Tuesday, May

5, 2020, at 2:00 p.m. is VACATED.

      DATED this 5th day of May, 2020.




                                         1
